Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (the "Agreement") is effective as
of July 1, 2004 (the "Effective Date") by MarketWatch, Inc. (the "Company") and
Lawrence S. Kramer (the "Executive"). This Agreement supercedes and replaces all
previous agreements between the Company and Executive (the "parties") with
regard to its subject matter.

Term of Employment.
The Company shall continue to employ Executive for a period of three years
following the Effective Date, unless earlier terminated pursuant to Sections 7
or 8 (such term being hereinafter referred to as the "Employment Period").
Title; Duties.
The Executive shall serve as Chief Executive Officer of the Company reporting to
the Board of Directors of the Company or similar governing body of the Company
(the "Board"), provided, however, that the Board shall be permitted to appoint
any person to the position of President, with duties and responsibilities
inherent in such position, without breaching this Agreement. Executive shall
perform those duties and responsibilities inherent in the position of Chief
Executive Officer, including such duties and responsibilities as the Board shall
reasonably assign. Executive shall serve the Company faithfully and to the best
of his ability in such capacity, devoting his full business time, attention,
knowledge, energy and skills to such employment; provided, however, the Company
acknowledges that Executive may serve on the board of directors of other
companies with the prior approval of the Board. Executive shall not engage in
other employment during the Employment Period. Executive shall travel as
reasonably required in connection with the performance of his duties hereunder.
Board Position.
Executive currently serves as Chairman of the Company's Board. During the
Employment Period, the Company shall use its best efforts to continue to
nominate and elect Executive as a director, and Executive shall serve in such
capacity without additional consideration.
Compensation.
The Company shall pay, and Executive shall accept, as full consideration for his
services hereunder, compensation consisting of the following:
Base Salary.
Executive shall receive a base salary of $350,000 per year ("Base Salary")
during the Employment Period. Base Salary is payable in installments in
accordance with the Company's normal payroll practices, less such deductions or
withholdings as are required by law. The Company shall review Executive's Base
Salary on an annual basis, and may increase Executive's Base Salary in its sole
discretion.
Bonus
. During the Employment Period, Executive shall be eligible for an annual target
bonus (the "Target Bonus") equal to one year of Executive's Base Salary,
calculated in accordance with the specifications on Exhibit A attached hereto.
Equity Grants.
Subject to approval by the Compensation Committee, the Executive shall be
granted (a) an option to purchase 200,000 shares of the Company's common stock
with an exercise price per share equal to the fair market value of the Company's
common stock as of the date of the grant (the "New Option") and (b) 85,000
shares of restricted stock of the Company (the "Restricted Shares"). The New
Option and Restricted Shares will be issued under the Company's 2004 Stock
Incentive Plan (the "Plan").
New Option.
If granted, the New Option shall vest and become exercisable as to one-third of
the total shares subject to the New Option on each of the first two
anniversaries of the Effective Date, and as to the remaining one-third of the
total shares subject to the New Option on June 30, 2007, contingent upon
Executive's continued employment with the Company on such dates.
Restricted Shares.
The Restricted Shares shall vest upon the earlier of (i) achievement of the
following performance objectives or (ii) the fifth anniversary of the date of
grant, contingent upon Executive's continued employment with the Company on such
date(s). 25% of the Restricted Shares shall vest if the Company achieves
Earnings Per Share ("EPS") by the end of fiscal year 2005 that equals or exceeds
the target EPS approved by the Board at its strategic planning meeting for
fiscal year 2005. An additional 25% of the Restricted Shares shall vest if the
Company achieves EPS by the end of fiscal year 2006 that equals or exceeds the
target EPS approved by the Board at its strategic planning meeting for fiscal
year 2006. The remaining 50% of the Restricted Shares shall vest at the end of
fiscal year 2007 if the Company achieves EPS by the end of fiscal year 2007 that
equals or exceeds the target EPS approved by the Board at its strategic planning
meeting for fiscal year 2007.

Executive shall be eligible to receive periodic equity grants, awarded at the
Compensation Committee's discretion in amounts based upon the competitive
marketplace and the performance of Executive and the Company, including grants
consistent with the Company's practices with respect to awarding equity grants
to other executives. Such equity participation shall be in vehicles of the
Compensation Committee's choosing including, but not limited to, performance
shares, restricted stock, stock options and stock appreciation rights payable in
stock.

Benefits.
Subject to all applicable eligibility requirements and legal limitations,
Executive will be able to participate in any and all 401(k), vacation, medical,
dental, life and long-term disability insurance and/or other benefit plans which
from time to time may be established for other employees of the Company.
Reimbursement of Expenses.
The Company will reimburse Executive for all reasonable travel, entertainment
and other expenses incurred or paid by the Executive in connection with, or
related to, the performance of his duties, responsibilities or services under
this Agreement, subject to reasonable review by the Board or its compensation
committee, if applicable.
Benefits Upon Termination of Employment Period.
 1. Disability.

In the event of the permanent disability (as hereinafter defined) of Executive
during the Employment Period, the Company shall have the right, upon written
notice to Executive, to terminate Executive's employment hereunder, effective
upon the 30
th
calendar day following the giving of such notice (or such later day as shall be
specified in such notice). Upon the effective date of such termination: (i) the
Company shall have no further obligations hereunder, except to pay and provide,
subject to applicable withholding, (A) all amounts of Base Salary accrued, but
unpaid, at the effective date of termination, (B) Executive's Target Bonus for
the year in which such disability occurs, and (C) all reasonable unreimbursed
business- related expenses; (ii) any outstanding, unvested options to acquire
shares of the Company's common stock ("Options") held by Executive on the date
of such termination shall be deemed to vest on a monthly basis (with 1/36
th
of the total number of shares subject to each outstanding Option vesting for
each month of continued employment of Executive) and such Options shall
immediately vest and become exercisable to the extent that such Options would
have vested if Executive had remained employed during an additional 12 months
measured from the termination date and shall remain exercisable for the periods
specified in the relevant option agreements;

and (iii) Executive shall have no further obligations hereunder other than those
provided for in Sections 10, 11 and 12 hereof. All amounts payable to Executive
pursuant to this Section 7.1 shall be payable within 30 days following the
effectiveness of the termination of Executive's employment. For purposes of this
Agreement, "permanent disability" shall be defined as any physical or mental
disability or incapacity which renders Executive incapable in any material
respect of performing the services required of him in accordance with his
obligations under Section 2 for a period of 180 consecutive days, or for 180
days in any 360-day period.
Death.
In the event of the death of Executive during the Employment Period, this
Agreement shall automatically terminate and the Company shall have no further
obligations hereunder, except to pay and provide to Executive's beneficiary or
other legal representative, subject to applicable withholding, (i) all amounts
of Base Salary and bonus accrued but unpaid at the date of death and (ii) all
reasonable unreimbursed business-related expenses. All amounts payable to
Executive pursuant to this Section 7.2 shall be payable within 30 days following
the date of death.
Termination Without Cause or Resignation for Good Reason
. In the event Executive's employment with the Company is terminated by the
Company without Cause (as defined below in Section 7.3(a)) or by Executive for
Good Reason (as defined below in Section 7.3(b)), the Company shall pay
Executive all amounts of Base Salary accrued but unpaid on the date of
termination, and any accrued but unused vacation time. In addition, Executive
shall be eligible to receive the following severance benefits ("Severance
Benefits"): (i) severance payments equal to 18 months of Executive's
then-applicable Base Salary, payable in equal monthly installments ("Severance
Period"); (ii) 1.5 times the Target Bonus for the year in which such termination
occurs; (iii) any outstanding Options held by Executive on the date of such
termination shall be deemed to vest on a monthly basis (with 1/36
th
of the total number of shares subject to each outstanding Option vesting for
each month of continued employment of Executive) and such Options shall
immediately vest and become exercisable to the extent that such Options would
have vested if Executive had remained employed during the Severance Period, and
shall remain exercisable for the periods specified in the relevant option
agreements.

Executive's eligibility for the foregoing Severance Benefits is conditioned on
(a) Executive having first signed a release of claims in a form provided by the
Company, and (b) Executive's agreement not to perform services as an employee or
consultant for any of the following entities during the Severance Period:
Bloomberg, Reuters, Dow Jones, CNN Money, Street.com, Briefing.com, MSNBC.com,
or Thomson (including their affiliates and joint ventures). If Executive engages
in such activity during the Severance Period, all payments and benefits
immediately shall cease, and Executive shall be given a period of 30 days
thereafter to exercise any vested Options. If Executive becomes eligible for
Change of Control Severance Benefits under Section 8.1 below, Executive shall
not be eligible for the foregoing Severance Benefits.
Definition of Cause.
For purposes of this Agreement, "Cause" shall be limited to:
 i.   Executive's willful failure to substantially perform his duties hereunder,
      other than a failure resulting from his complete or partial incapacity due
      to physical or mental illness or impairment, which failure is not cured
      within thirty days after written notice to Executive from the Company;
 ii.  A material and willful violation of a federal or state law or regulation
      applicable to the business of the Company or that adversely affects the
      image of the Company;
 iii. Commission of a willful act by Executive which constitutes gross
      misconduct and is injurious to the Company;
 iv.  Executive's willful breach of a material provision of this Agreement,
      which breach is not cured within thirty days after written notice to
      Executive from the Company;
 v.   A willful act of dishonesty, fraud or embezzlement in connection with
      Executive's duties; or
 vi.  Conviction of a felony.

Definition of Good Reason.
Executive's termination shall be for "Good Reason" if Executive provides written
notice to the Company of the Good Reason within thirty days of the event
constituting Good Reason and provides the Company with a period of twenty days
to cure the event constituting Good Reason, but the Company fails to cure the
Good Reason within that period. For purposes of this Agreement, "Good Reason"
shall mean any of the following events:
 i.   A material adverse change in Executive's duties and responsibilities as
      Chief Executive Officer, causing them to be of materially less stature or
      responsibility, without Executive's consent;
 ii.  An adverse change in Executive's job title as Chief Executive Officer or a
      change in Executive's reporting relationships that results in Executive no
      longer reporting directly to the Board of Directors;
 iii. A reduction in Executive's Base Salary or Target Bonus, without
      Executive's consent;
 iv.  A relocation of Executive's principal place of employment by more than
      fifty miles without Executive's consent; or
 v.   The failure of a successor entity to assume the Company's obligations
      under this Agreement upon a Change in Control (as defined below).

Executive's replacement as the Company's Chairman shall not constitute "Good
Reason" for purposes of this Agreement.

Termination for Cause or Resignation Without Good Reason.
If the Employment Period is terminated for Cause or if Executive voluntarily
terminates his employment other than for Good Reason, the Company shall pay any
Base Salary and Bonus fully earned and unpaid on the date of termination, and
thereafter all obligations of the Company shall cease.

Change of Control Benefits.
 1. Termination Following a Change of Control.

In the event the Company terminates Executive without Cause, or Executive
resigns with Good Reason, within 90 days prior to a Change of Control or within
six (6) months following a Change of Control, the Company shall pay Executive
all amounts of Base Salary accrued but unpaid on the date of termination, and
any accrued but unused vacation time, upon the termination date. In addition,
Executive shall be eligible to receive the following enhanced severance benefits
("Change of Control Severance Benefits"): (i) severance payments equal to 24
months of Executive's then-applicable Base Salary, payable in equal monthly
installments ("Change of Control Severance Period"); (ii) the Target Bonus for
each full year of the Change of Control Severance Period; and (iii) the unvested
portion of any outstanding Options or Restricted Shares held by Executive on the
date of such Change in Control shall immediately vest and become exercisable in
full, and shall remain exercisable for the periods specified in the relevant
option agreements. Executive's eligibility for the foregoing Change of Control
Severance Benefits is conditioned on (a) Executive having first signed a release
of claims in a form provided by the Company, and (b) Executive's agreement not
to perform services as an employee or consultant for any of the following
entities during the Severance Period: Bloomberg, Reuters, Dow Jones, CNN Money,
Street.com, Briefing.com, MSNBC.com, or Thomson (including their affiliates or
joint ventures). If Executive engages in such activity during the Change of
Control Severance Period, all payments and benefits immediately shall cease, and
Executive shall be given a period of 30 days thereafter to exercise any vested
Options. Definition of Change of Control. The term "Change of Control" shall
mean:
 a. The sale, lease, conveyance, liquidation or other disposition of all or
    substantially all of the Company's assets as an entirety or substantially as
    an entirety to any person, entity or group of persons; or
 b. Any transaction or series of related transactions (as a result of a tender
    offer, merger, consolidation or otherwise) that results in any Person (as
    defined in Section 13(h)(8)(E) under the Securities Exchange Act of 1934)
    becoming the beneficial owner (as defined in Rule 13d-3 under the Securities
    Exchange Act of 1934), directly or indirectly, of more than 50% of the
    aggregate voting power of all classes of common equity securities of the
    Company, except if such Person is (i) a subsidiary of the Company, (ii) an
    employee stock ownership plan for employees of the Company, or (iii) a
    company formed to hold the Company's common equity securities, and whose
    shareholders constituted, at the time such company became such holding
    company, substantially all the equity owners or shareholders of the
    Company..

Tax Determinations. In the event that the severance and other benefits provided
to Executive pursuant to this Agreement and any other agreement, benefit, plan,
or policy of the Company (i) constitute "parachute payments" within the meaning
of Section 280G of the Internal Revenue Code of 1986, as amended (the "Code"),
and (ii) but for this Section 9, such severance and benefits would be subject to
the excise tax imposed by Section 4999 of the Code, then Executive's severance
and other benefits under this Agreement and any other agreement, benefit, plan,
or policy of the Company shall be payable either: (a) in full; or (b) as to such
lesser amount which would result in no portion of such severance and other
benefits being subject to excise tax under Section 4999 of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the excise tax imposed by Section 4999, results in the
receipt by Executive on an after-tax basis, of the greatest amount of severance
and other benefits under this Agreement and any other agreement, benefit, plan,
or policy of the Company.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 9 shall be made in writing by independent public
accountants agreed to by the Company and Executive (the "Accountants"), whose
determination shall be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this
Section 9, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 9. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 9.

Dispute Resolution. Executive and the Company agree that any dispute,
controversy or claim between them shall be settled exclusively by final and
binding arbitration in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (the "AAA Rules"). A
neutral and impartial arbitrator shall be chosen by mutual agreement of the
parties or, if the parties are unable to agree upon an arbitrator within a
reasonable period of time, then a neutral and impartial arbitrator shall be
appointed in accordance with the arbitrator nomination and selection procedure
set forth in the AAA Rules. The arbitrator shall apply the same substantive law,
with the same statutes of limitations and remedies, that would apply if the
claims were brought in court. The arbitrator also shall prepare a written
decision containing the essential findings and conclusions upon which the
decision is based. Either party may bring an action in court to compel
arbitration under this Agreement or to enforce an arbitration award. Otherwise,
neither party shall initiate or prosecute any lawsuit in any way related to any
claim subject to this agreement to arbitrate. Any arbitration held pursuant to
this paragraph shall take place in San Francisco, California. The Company shall
pay the costs of the arbitrator. If, for any legal reason, a controversy or
claim between the parties cannot be arbitrated as provided in this Section 10,
the parties agree that any civil action shall be brought in the United States
District Court for the Northern District of California or, only if there is no
basis for federal jurisdiction, in the Superior Court of the State of California
in and for the City and County of San Francisco. The parties further agree that
any such civil action shall be tried to the court, sitting without a jury.
Cooperation with the Company After Termination of the Employment Period.
Following termination of the Employment Period, Executive shall fully cooperate
with the Company in all matters relating to the winding up of his pending work
on behalf of the Company and the orderly transfer of any such pending work to
other employees of the Company as may be designated by the Company.
Confidentiality; Return of Property; Non-Solicitation Of Employees.
 1. Executive acknowledges that during the Employment Period he will receive
    confidential information from the Company and subsidiaries of the Company
    and the respective customers thereof (each a "Relevant Entity").
    Accordingly, the Executive agrees that during the Employment Period (as it
    may be extended from time to time) and thereafter for a period of two years,
    the Executive and his affiliates shall not, except in the performance of his
    obligations to the Company hereunder or as may otherwise be approved in
    advance by the Company, directly or indirectly, disclose or use (except for
    the direct benefit of the Company) any confidential information that he may
    learn or has learned by reason of his association with any Relevant Entity.
    Upon termination of this Agreement, the Executive shall promptly return to
    the Company any and all properties, records or papers of any Relevant
    Entity, that may have been in his possession at the time of termination,
    whether prepared by the Executive or others, including, but not limited to,
    confidential information and keys. For purposes of this Agreement,
    "confidential information" includes all data, analyses, reports,
    interpretations, forecasts, documents and information concerning a Relevant
    Entity and its affairs, including, without limitation with respect to
    clients, products, policies, procedures, methodologies, trade secrets and
    other intellectual property, systems, personnel, confidential reports,
    technical information, financial information, business transactions,
    business plans, prospects or opportunities, (i) that the Company reasonably
    believes are confidential or (ii) the disclosure of which could be injurious
    to a Relevant Entity or beneficial to competitors of a Relevant Entity, but
    shall exclude any information that (x) the Executive is required to disclose
    under any applicable laws, regulations or directives of any government
    agency, tribunal or authority having jurisdiction in the matter or under
    subpoena or other process of law, (y) is or becomes publicly available prior
    to the Executive's disclosure or use of the information in a manner
    violative of the second sentence of this Section 12.1, or (z) is rightfully
    received by Executive without restriction or disclosure from a third party
    legally entitled to possess and to disclose such information without
    restriction (other than information that he may learn or has learned by
    reason of his association with any Relevant Entity). For purposes of this
    Agreement, "affiliate" means any entity that, directly or indirectly, is
    controlled by, or under common control with, the Executive. For purposes of
    this definition, the terms "controlled" and "under common control with"
    means the possession, direct or indirect, of the power to direct or cause
    the direction of the management and policies of such person, whether through
    the ownership of voting stock, by contract or otherwise.
 2. For a period of one year following the termination of Executive's employment
    with the Company for any reason, he will not, without the Company's express
    written consent, either on his own behalf or on behalf of another,
    (a) solicit any of the Company's customers, clients, members, business
    partners or suppliers, or (b) solicit or otherwise induce any person
    employed by the Company to terminate his or her employment.

General.
Indemnification.
In the event Executive is made, or threatened to be made, a target, subject,
witness or party to any civil, criminal or administrative action, proceeding or
investigation by reason of the fact that Executive is or was a director or
officer of the Company, or serves or served any other corporation fifty percent
(50%) or more owned by the Company in any capacity at the Company's request, or
serves or served as a director of any other corporation at the Company's
request, or serves or served as a fiduciary of any ERISA plan at the Company's
request, Executive shall be indemnified by the Company for all amounts paid as a
fine or settlement or judgment, and the Company shall pay without any
undertaking the Executive's defense costs when and as incurred, all to the
fullest extent permitted by law.
Waiver.
Neither party shall, by mere lapse of time, without giving notice or taking
other action hereunder, be deemed to have waived any breach by the other party
of any of the provisions of this Agreement. Further, the waiver by either party
of a particular breach of this Agreement by the other shall neither be construed
as nor constitute a continuing waiver of such breach or of other breaches by the
same or any other provision of this Agreement.
Severability.
If for any reason a court of competent jurisdiction or arbitrator finds any
provision of this Agreement to be unenforceable, the provision shall be deemed
amended as necessary to conform to applicable laws or regulations, or if it
cannot be so amended without materially altering the intention of the parties,
the remainder of the Agreement shall continue in full force and effect as if the
offending provision were not contained herein.
Notices.
All notices and other communications required or permitted to be given under
this Agreement shall be in writing and shall be considered effective upon
personal service or upon transmission of a facsimile or the deposit with Federal
Express or in Express Mail and addressed to the Board of the Company at its
principal corporate address, and to Executive at his most recent address shown
on the Company's corporate records, or at any other address which he may specify
in any appropriate written notice to the Company.
Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which taken together constitutes one and
the same instrument and in making proof hereof it shall not be necessary to
produce or account for more than one such counterpart.
Entire Agreement.
The parties hereto acknowledge that each has read this Agreement, understands
it, and agrees to be bound by its terms. The parties further agree that this
Agreement shall constitute the complete and exclusive statement of the agreement
between the parties and supersedes all proposals (oral or written),
understandings, representations, conditions, covenants, and all other
communications between the parties relating to the subject matter hereof.
Governing Law.
This Agreement shall be governed by the law of the State of California.
Assignment and Successors.
The Company shall have the right to assign its rights and obligations under this
Agreement to an entity which acquires substantially all of the assets of the
Company, whether by merger or otherwise. The rights and obligations of the
Company under this Agreement shall inure to the benefit and shall be binding
upon the successors and assigns of the Company.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

MARKETWATCH.COM, INC.

/s/ Kathy Yates

Kathy Yates

President and Chief Operating Officer

 

EXECUTIVE

/s/ Lawrence S. Kramer

Lawrence S. Kramer

 

Exhibit A

BONUS SPECIFICATIONS

Executive's Target Bonus shall be divided into four equal components: (1)
Company achievement of its annual revenue target, as established by the Board
("Company Revenue Achievement"); (2) Company achievement of its annual target of
EBITDA, as established by the Board ("Company EBITDA Achievement"); (3) Company
achievement of its annual free cash flow target, as established by the Board
("Company Free Cash Flow Achievement"); and (4) the average percentage of MBO
achievement by Executive's direct reports for that fiscal year.

For each fiscal year of the Employment Term, the Board shall establish target
performance levels for Company Revenue Achievement, Company EBITDA Achievement,
and Company Free Cash Flow Achievement. Each bonus component shall be assigned a
value of 25 points for achievement of the target performance level. Therefore,
Executive shall be eligible to receive 100% of his Target Bonus if he earns 100
bonus points, or a lesser or greater percentage based on the number of bonus
points earned.

Bonus Achievement Targets for Fiscal Year 2004

The target performance levels established by the Board for fiscal year 2004 are
set forth below. New target performance levels will be established by the Board
for each subsequent fiscal year:

Company Revenue Achievement for FY 2004

Points

Under $* million

0

$* million-$* million

10

>$* million-$* million

20

>$* million-$* million-Target

25

Over $* million

30

Company EBITDA Achievement for FY 2004

Points

Under $* million

0

$* million-$* million

10

>$* million-$* million

20

>$* million-$* million-Target

25

Over $* million

30

Company Free Cash Flow Achievement for FY 2004

Points

Under $* million

0

$* million-$* million

10

>$* million-$* million-Target

25

Over $* million

30

4) Executive shall be awarded up to 25 points based on the average percentage of
MBO achievement by Executive's direct reports. For example, if the average MBO
achievement of Executive's direct reports is 75%, Executive shall receive 18.75
points (or 75% of 25 points).




--------------------------------------------------------------------------------


